Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1 February 2022 has been entered. Claims 1, 5, 7, 9-15, and 18-19  are pending, of which claims 11-15 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 1 November 2021, except any objections and/or rejections under 35 USC 112 repeated below. Further, Applicant’s amendments to the claims have replaced limitations previously interpreted as invoking 35 USC 112(f) (see limitations identified in the Non-Final Office Action mailed 1 November 2021) with limitations that do not invoke 35 USC 112(f) due to not meeting the three prong test set forth in MPEP 2181.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “160” indicating a controller (see at least paragraphs 66-69 of the specification as amended 4 October 2021). The examiner suggests deleting these reference characters from the specification in order to overcome this drawing objection.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“the first drive is an air cylinder, electric cylinder, electric motor or hydraulic cylinder” and “the second drive is an air cylinder, electric cylinder, electric motor or hydraulic cylinder” as recited in claim 5 (the drawings do not show each option permitted by claim 5 because the illustrated cylinders do not appear to be either of electric cylinders and electric motors; see the Response to Arguments section below for additional discussion of this issue along with a recommendation for overcoming the objection);
“the third drive member is an air cylinder, electric cylinder, electric motor or hydraulic cylinder” and “the fourth drive is an air cylinder, electric cylinder, electric motor or hydraulic cylinder” as recited in claim 7 (the illustrated cylinders do not appear to be either of electric cylinders and electric motors);
 “the fifth driving member is an air cylinder, electric cylinder, electric motor or hydraulic motor” as recited in claim 10 (the illustrated cylinder does not appear to be either of an electric cylinder and an electric motor);
“the first glass substrate having a second scribing mark distal to the first edge” as recited in claim 18 (as shown in the drawings, the first glass substrate 20 only includes a single scribe mark 21, rather than two scribe marks as required by claim 18; see the Response to Arguments section below for a recommendation for overcoming the objection); and
claim 18 requires the first glass substrate to be in “a first preset position” (see paragraph ‘a’) and “a second preset position adjacent to the first preset position” (see paragraph ‘b’), yet the drawings only show the first glass substrate in a single position (see the Response to Arguments section below for a recommendation for overcoming the objection).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 at lines 4-6 recites, “a support having a first support and a second support arranged spaced apart in a first direction”. This recitation should read -- a support having a first support and a second support, the first support and the second support arranged spaced apart in a first direction –.
Claim 1 at lines 7-8 recites, “the second supports the second glass substrate;”. This recitation should read – the second support supports the second glass substrate –.
Claim 1 at lines 9-10 recites, “a a press-cutter”. One of the two recitations of “a” should be deleted.
Claim 18 includes multiple recitations of positioning “to” (see lines 3-4, lines 8-9, and lines 11-12). These recitation should include the word “at” in place of “to”.
Claim 19 at lines 4-6 recites, “a support having a first suppor and a second suppor arranged spaced apart in a first direction”. This recitation should read – a support having a first support and a second support, the first support and the second support arranged spaced apart in a first direction – (note the two changes from “suppor” to “support”).
Claim 19 at lines 4-9 should include a comma immediately before “wherein at step (b)” and should include another comma between “the second glass substrate” and “the first support”.
Claim 19 at line 6 recites, “a first direction”. This direction is previously introduced in claim 18, and thus claim 19 should refer to – the first direction –.
Claim 19 at lines 11 and 12 recites, “a first supporting portion” and “a second supporting portion”. For consistency with the Applicant’s amendments at claim 19, lines 4-6, these recitations should read – a first support – and – a second support –.
Claim 19 at line 13 recites, “or first and second glass substrates”. This recitation should read – or the first and second glass substrates –.
Claim 19 at line 32 recites, “the first suppor support”. This recitation should read – the first support –.
Claim 19 at lines 41-42 recites, “the first glass plate is step (a) and the second glass plate (b)”. This recitation should read – the first glass plate in step (a) and the second glass plate in step (b) – (although note that this amendment does not overcome the indefiniteness issue discussed below).
Claim 19 at the final paragraph should be amended as follows:
“wherein the press-cutter is configured to affect the press-cutting at the second edge of the first glass substrate and the first edge of the second glass substrate respectively supported on the first support
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7, 9-10, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 12 recites the limitation “opposite to the respective first surface”.  There is insufficient antecedent basis for the limitation “the respective first surface” in the claim. The lack of antecedent basis renders the claim indefinite. For example, it is unclear what structure defines the ‘first surface’. Is the first surface necessarily a surface of one of the glass substrates? Or, can the first surface be a surface of the support? The recitation “of the first glass substrate and second glass substrate” at lines 12-13 in the claim appears to be only describing the ‘respective second surface’ given the inclusion of commas before and after “opposite to the respective first surface”. 
Claim 1 at line 34 recites, “the first surface of the first glass plate” and at line 39 recites, “the first surface of the second glass plate”. There is insufficient antecedent basis for each of these limitations in the claim, further rendering the claim indefinite. First, it is unclear whether “the first glass plate” and “the second glass plate” intend to introduce new structures, or whether these recitations intend to refer to some previously introduced structures. Moreover, since claim 1 at line 12 recites, “the respective first surface” without specifying that the respective first surface includes a first surface of the first glass plate and a first surface of the second glass plate, it is unclear whether the first surface at line 34 and the first surface at line 39 are intended to refer to the same first surface as introduced at line 12, or whether lines 34 and 39 are intended to introduce additional first surfaces. Are the ‘first surfaces’ at lines 34 and 39 necessarily the same as the ‘respective first surface’ introduced at line 12, or can the ‘first surfaces’ at lines 34 and 39 be different first surfaces because the earlier introduced ‘respective first surface’ is not required to be “of the first glass plate”?
Claim 18 at line 7 recites the limitation “the second direction”.  There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It is unclear whether “the second direction” can be any direction, or whether “the second direction” must be some particular direction, and if the latter is intended then the particular direction is unclear.
Claim 19 at line 26 recites, “a second direction”. This recitation is indefinite because it is unclear whether “a second direction” at line 26 is the same direction as “the second direction” already introduced in claim 18. The use of ‘a’ in “a second direction” suggests that a new second direction is being introduced, whereas the use of the same name ‘second direction’ suggests that there is a single second direction. If the latter is intended, claim 19 at line 26 should be amended to read – the second direction –. Additionally, if there are two second directions, each recitation of “the second direction” after line 26 in claim 19 is indefinite because it is unclear which of two second directions is being referred to.
Claim 19 at line 31 recites, “the second surface”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear what structure must define “the second surface”. Can the second surface be a surface of any structure, or must it be a surface of some particular structure?
Claim 19 at lines 41-42 recites, “the first surface of the first glass plate is [sic] step (a) and the second glass plate (b) [sic]”. This recitation is indefinite. First, it is unclear whether “the first surface of” is modifying only the first glass plate in step (a), or whether “the first surface of” is modifying both the first glass plate in step (a) and the second glass plate in step (b). Second, there is insufficient antecedent basis for each of “the first glass plate” and “the second glass plate”. The claim is indefinite because it is unclear whether the glass plates are newly introduced structures, or whether these recitations are intended to refer to previously introduced structures.
Claims Not Subject to Prior Art Rejection
Claims 1, 5, 7, 9-10, and 18-19 are not subject to any prior art rejection under 35 USC 102 and/or 35 USC 103. However, no determination of allowability can be made in view of the issues raised above under 35 USC 112.
The examiner additionally notes the pertinent prior art US Pat. No. 6,434,974 B1 to Lisec. In this reference, two glass substrates in a laminate are broken. However, Lisec teaches that breaking beams 5 swivel in two directions shown in Figs. 2 and 3 in order to break the two substrates. As a result, the substrates break at different times. As noted in the abstract, “the scratch line (13) or (14) which lies on the convex side of the arched laminate glass pane (3) being opened”. Lisec therefore does not disclose breaking the two glass substrates at the same time as required by claim 18. 
EP 2 250 550 A1 to Biesse S.p.A. is also pertinent. As can be seen in Fig. 5, two substrates can be cut simultaneously. However, Biesse fails to disclose a press-cutter for performing the simultaneous cut. Instead, Biesse relies on scoring and heating to perform its cuts (see paragraph 2). As such, Biesse does not disclose a press-cutter as required by claim 1 or press-cutting as required by claim 18. 
Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered but they are not entirely persuasive. Initially, regarding a drawing objection related to reference character “160” not be included in the drawings, the Applicant argues at page 10 of the Remarks that claims 16 and 17 have been canceled to overcome the objection. This argument is not persuasive because all reference characters in the written description must be included in the drawings, regardless of the content of the claims. Thus, one method of overcoming this objection is to remove the reference character “160” from the written description. 
Turning to additional objections to the drawings for not showing the features of claims 5, 7, and 10, the Applicant argues beginning at page 10 of the Remarks that the drives are conventional, and their illustration as a rectangular box is proper. This argument is not persuasive because the drives are not shown in the drawings as labelled rectangular boxes. Instead, each drive is shown having the structure of a cylinder, piston, and rod, such that (as the examiner has noted before) the drives are shown in the form of an air cylinder or a hydraulic cylinder. While it is true that conventional features can be shown as labeled rectangular boxes, the issue in the present case is that the various drives are shown as having the structures of cylinders. Thus, the Applicant’s argument is not persuasive because the drives are not shown as labeled rectangular boxes. The examiner suggests adding a new Fig. 3 similar to Fig. 1 with the exception of the ‘stop members 110’ being replaced with labeled rectangular boxes without any piston/rod structure. The examiner notes that the addition of a new figure would also requirement amendments to the present specification, especially including providing a description of the new Fig. 3 in the Brief Description of the Drawings.
Regarding the objection to the drawings for failing to show the first glass substrate to be in a first preset position and a second preset position as required by claim 18, the Applicant argues at page 14 of the Remarks that the drawings in combination with the written description “comply with the relevant rules”. This argument is not persuasive because the 37 CFR 1.83(a) explicitly requires the drawings to show every claimed feature, and the drawings only show the first substrate in a single position. The examiner suggests amending the written description to describe that Fig. 1 shows the first glass substrate 20 in the second preset position with the scribing mark 21 being the second scribing mark, and that Fig. 1 also shows the second glass substrate 30 in the first preset position with scribing mark 31 being the third scribing mark. Additionally, the examiner suggests amending the written description to describe that the position of the second glass substrate 30 shown in Fig. 1 also corresponds to the first preset position of the first glass substrate prior to the first glass substrate 20 being moved into the second preset position, where the first glass substrate includes a first scribing mark corresponding to scribing mark 31. This amendment would make explicit that the position of the second substrate in Fig. 1 can further be considered as a prior position of the first substrate when the first substrate is in the first preset position.
	Turning to the rejection of claim 1 under 35 USC 102 as being anticipated by Glaser, the Applicant beginning at page 17 of the Remarks asserts that Glaser fails to disclose that its device includes “a device for press-cutting glass, a first glass substrate, and a second glass substrate” and “the press-cutting member is configured to press-cut an edge of the first glass substrate and an edge of the second glass substrate respectively supported on the first support and the second support at the same time”. The examiner is persuaded by this argument. Claim 1 expressly requires the first and second glass substrates, and Glaser does not teach two glass substrates with the glass substrates positioned as required by claim 1 (e.g., “the first pressing plate and the second pressing plate configured to contact the respective second surface of the first glass substrate and the second glass substrate” and “the first supporting pole contacts the first surface of the first glass plate” and the second supporting pole contacts the first surface of the second glass plate”), along with the configuration of the press-cutting member as recited in the final paragraph of claim 1. Thus, claim 1 is distinguished from Glaser. Applicant’s later arguments against Glaser beginning at page 20 of the Remarks are therefore moot.
	Turning to the rejection of claim 18 as being anticipated by Aurien, the Applicant argues at page 22 of Aurien that a break occurs between rollers 18 and 20, and the Applicant provides a copy of Fig. 4 of Aurien illustrating this break. As a result of this argument, the examiner is persuaded that Aurien fails to disclose that a second edge of the first glass substrate and a first edge of the second glass substrate break at the same time as required by claim 18. Instead, as disclosed by Aurien, breaks occur at different times as the glass passes between the rollers 18 and 20 (i.e., one break occurs at a time as disclosed by Aurien). Therefore, the Applicant’s argument is persuasive and the rejection is withdrawn. Additionally, this argument overcomes the rejections under 35 USC 103 of claims being unpatentable over Glaser in view of Aurien.
	The Applicant’s arguments beginning at the end of page 22 are against rejections that have not been made, and therefore these arguments moot.
	Finally, the examiner recommends the Applicant to review withdrawn claims to ensure that any withdrawn claims are in a condition for allowance in the result of rejoinder. For exam
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724